DETAILED ACTION
1.	This communication is in response to the Amendments (amended Claim 18) and Briefs filed on 1/31/2022. Claims 1-25 are pending and have been examined.  
2.	 All previous objections and rejections directed to the applicant’s disclosure and claims not discussed in this Office action have been withdrawn by the examiner.
Reasons for Allowance
3.	Claims 1-25 are allowable. The following is the examiner’s statement of reason for allowance: 
The closest prior art of record cited are: Kennewick, et al. (US 20080319751; Title: Systems and methods for responding to natural language speech utterance), Kok, et al. (US 20160020744; Title: Personalized adjustment of an audio device) and Gainsboro, et al. (US 20070071206; Title: Multi-party conversation analyzer & logger).      
None of the above references either alone or in combination thereof teaches or makes obvious the particular limitations stated in the amended claims. Detailed rationale for the previous rejections under 35 USC 103 can be found in the previous Office action.
Regarding the applicant argument that the references fail to teach “determine output parameters that increase an attentiveness of the user .. modifying .. the verbal output based on the determined output parameters ..” Note that KOK clearly teaches the argued limitations: [0007] “provide adjustment of audio effects to personalize the audio device for a given individual based on an audio sensitivity of the ears of the individual .. The set of parameters can then be applied to multi-band filters to offset or equalize the hearing sensitivity” and [0009] “the system can automatically adjust the loudness to match the environmental noise and the hearing level of the user” where “loudness” clearly reads on “output parameter” to increase attentiveness of a user.

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FENG-TZER TZENG whose telephone number is (571)272-4609. The examiner can normally be reached on M-F (8:00-5:30). The fax phone number where this application or proceeding is assigned is 571-273-4609.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir (SPE) can be reached on 571-272-7799. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FENG-TZER TZENG/		2/11/2022Primary Examiner, Art Unit 2659